Citation Nr: 0518269	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  93-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left fibula, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1972 to 
November 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Newark, New 
Jersey, VA Regional Office (RO).   

The Board notes that an October 1986 rating decision notes 
that service connection for anxiety reaction, claimed as 
post-traumatic stress disorder (PTSD) was denied.  The 
decision noted complaints of anxiety, tension, and 
depression, and that there was no evidence of a nervous 
condition in service and no diagnosis of PTSD.  At the 
January 1992 hearing, the appellant raised the issue of 
service connection for schizophrenia.  Transcript at 9 
(1992), and the issue was refereed to the agency of original 
jurisdiction (AOJ).  In September 1997, the AOJ phrased the 
issue as one of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric condition, claimed as schizophrenia.  The Board 
notes that service connection for schizophrenia was not the 
subject of the prior final decision in October 1986.  Rather, 
the AOJ denied service connection only for anxiety reaction 
and PTSD.  Stated differently, the claim for service 
connection for a schizophrenia is a new claim and must be 
decided on the merits.  The Boards rephrasing of the issue 
does not prejudice the appellant, as the claim will be 
considered de novo.  

The Board notes that service connection for PTSD was denied 
by the Board in January 2003.  

This case has previously come before the Board.  In October 
1995 and September 2003, the case was remanded to the AOJ for 
additional development.  The matters have been returned to 
the Board for further appellate review.  

The Board notes that correspondence received in December 2000 
reflects that the appellant revoked the power of attorney for 
R. Edward Bates, Attorney at Law.  A Power of Attorney in 
favor of Veterans of Foreign Wars was executed in March 2001.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in January 1992.  He was afforded a 
travel Board hearing in September 2002.  A transcript of the 
each of the hearings has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The left distal fibula fracture is healed, and residual 
are no more than mild.  There is full extension and full 
flexion of the left knee and full painless range of motion of 
the left ankle.  

2.  A low back disability was not manifest in service and is 
not related to an in-service event.  Arthritis was not shown 
within the initial post-service year.  

3.  An acquired psychiatric disorder, to include 
schizophrenia, was not manifest in service or within one year 
of separation and is not attributable to service.  

4.  The appellant's only service-connected disability is 
residuals of a fracture of the left fibula, rated as 10 
percent disabling.  

5.  The appellant does meet the schedular criteria for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left distal fibula fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); § 4.71a, Diagnostic Code 
5262.  

2.  A low back disability was not was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  An acquired psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the February 
2004 notice, the November 2004 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Factual Background

On VA examination in May 1990, range of motion of the left 
knee was 0 to 135 degrees.  There was no crepitation, no 
joint line pain, instability or effusion.  Dorsiflexion of 
the left ankle was 0 degrees, neutral.  Plantar flexion was 
40 degrees.  Supranation and pronation were normal.  No 
springing was elicited along the shaft of the left fibula.  
The diagnosis was fracture of the left fibula by history; 
negative examination.  

The impression on electromyography (EMG) in December 1991 was 
electornystagmogram (ENG) data showed peroneal tibial 
conditions and 'H' reflex latencies were normal.  EMG did not 
show any electrical abnormalities in any of the lower 
extremity muscles or lumbar paraspinal muscle.  The 
conclusion was that there was no evidence of lumbosacral 
radiculopathy or peripheral neuropathy on either the left or 
right side.  

On VA examination in April 1997, the examiner reviewed the C-
file.  The examiner noted that motor examination was 
difficult to obtain because the appellant stated that he 
could not lift his legs secondary to pain.  The examiner 
noted that the appellant was able to ambulate with the 
assistance of the cane.  Motor strength was 4+/5 in the  
lower extremities secondary to pain in the joint.  Deep 
tendon reflexes were 2+/4 in the left lower extremity.  
Downgoing toes were noted.  Sensory examination was intact.  
The diagnosis was normal neurological exam.  

On VA examination in April 1997, there was no abnormality of 
the angles of the lower leg with the ankle.  There was no 
swelling, no distortion of the normal anatomy of the fibula 
to the talus.  The ankle joint was normal with about 10 
degrees of dorsal extension, 45 degrees of plantar flexion.  
Inversion and eversion were accomplished in a normal fashion.  
There was no significant crepitus.  There was a negative 
drawer sign.  There were no palpable bony abnormalities of 
the left distal fibula or any bony abnormalities of the left 
distal tibia.  He had 1+ reflexes with augmentation at the 
patellar and Achilles regions.  Sensation in the lower 
extremities was present and intact.  Muscle strength in the 
lower extremities was slightly inconsistent but appeared to 
be intact.  On straight leg raising in a supine position, the 
appellant stated that as soon as his leg was moved that he 
had back pain.  The examiner noted that if the knee was 
flexed and then the left leg was extended at about 70 
degrees, he appeared to be able to do this maneuver.  On 
palpation of the back, there was no paraspinal muscle spasm.  
The appellant stated he had discomfort in the lower lumbar 
area on palpation of the spinous process.  There was no 
sacroiliac or ischial notch discomfort.  Range of motion 
testing showed about 40 degrees of flexion, 5 degrees of 
extension, 15 degrees of tilt in each direction, and about 15 
degrees of lateral tilt.  

On VA examination in July 1998, the examiner noted a cane was 
used for ambulation.  Examination of the extremities showed 
no edema.  The report of examination notes the appellant 
refused lower strength examination because he his knees were 
painful.   Good dorsales pedis pulses were noted.  

On VA examination in July 1998, complaints of left ankle, 
heel, knee and hip pain were noted.  Left hip range of motion 
in abduction was 0 to 30 degrees.  Adduction was 0 to 25 
degrees.  Extension was 0 to 20 degrees.  Flexion was 0 to 
100 degrees.  External rotation and internal rotation were 
both 0 to 30 degrees.  There was no pain to palpation.  Range 
of motion of the left knee was 0 to 140 degrees of flexion.  
There was no redness, increased heat, effusion, or 
instability.  Drawer test was negative, and stressing the 
medial and collateral ligaments was negative.  Tibiofemoral 
rotation was full.  Examination of the left ankle revealed no 
pain to palpation.  There was no swelling or increased heat.  
There was full range of painless ankle mobility.  Left heel 
examination revealed no pain to palpation.  No swelling and 
no abnormality was noted.  The tendon Achilles was midline 
and was weight bearing.  The cirucmerential measurements four 
inches below the tibial tubercle and eight inches above the 
tibial tubercle, when compared to the right side, was equal 
and normal.  The diagnoses were degenerative disease to the 
left hip, normal left knee, hip, and ankle examination.  

On VA examination in September 2001, the appellant complained 
of numbness in the toes of the left lower extremity for the 
previous 10 years, and aching pain in the distal leg and foot 
with weather changes.  On examination of the left leg, there 
was no swelling, increased heat, or erythema about the 
extremity.  Sensation to light touch was diminished in all 
dermatomes compared with the right.  A full painless range of 
motion was noted in the knee ankle, and the digits of the 
feet.  The impression of x-ray examination was noted to be 
old fracture deformities.  EMG was normal.  The diagnosis was 
status post fracture of the left tibula fibula.  

The impression of VA x-ray examination of the left lower 
extremity joint in February 2004 was undersurface frayng of 
the posterior horn of the medial meniscus and mild blunting 
of the free edge at the level of the body.  Thickened MCL was 
suggestive of a prior injury.  There was a focal cartilage 
defect of the anterior lateral femoral condyle.  The 
impression of magnetic resonance imaging (MRI) was mild 
posterior tibial tenosynovitis.  Intact tendons and ligaments 
were noted.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence there must be 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.  

Where entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Analysis

The appellant's residuals of a fracture of the left distal 
fibula are rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5262.  In order to warrant a higher 
evaluation, there must be malunion of the tibia and fibula, 
with moderate knee or ankle disability.  Full range of ankle 
motion is from 20 degrees dorsiflexion to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2004).  

The Board notes that this appeal has been ongoing since 1993 
and thus we must consider the claim from a longitudinal 
perspective.  In that regard, the Board notes that the range 
of motion of the left ankle has essentially remained 
unchanged.  In May 1990, left ankle dorsiflexion was 0 
degrees.   In April 1997, there was no abnormality of the 
angle of the lower leg with the ankle.  The ankle joint was 
specifically noted to be normal with about 10 degrees of 
dorsal extension and 45 degrees of plantar flexion.  While 
plantar flexion lacked five degrees in May 1990 and dorsal 
extension lacked 10 degrees from full, in April 1997, plantar 
flexion was 45 degrees, and in July 1998 there was full range 
of motion of the left knee, and in September 2001, full 
painless range of the motion of the left knee and ankle was 
shown.  In addition, the July 1998 examiner noted no left 
ankle pain to palpation, or swelling or increased heat.  The 
examiner specifically stated that was full range of painless 
ankle mobility.  

The appellant is able to invert and evert the left ankle 
without difficulty.  In addition, x-ray examination of the 
left ankle and knee have are normal.  While MRI in February 
2004 showed tenosynovitis in the posterior tibia, such was 
specifically noted to be mild.  

The Board has considered the provisions of DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. § 4.59.  The 
Board notes that the appellant has refused to cooperate with 
examination secondary to his reports of pain.  Nevertheless, 
motor strength was 4+/5 in the lower extremities and the 
objective medical evidence shows full painless range of 
motion of the left knee and ankle.  The Board notes that the 
10 percent disability evaluation assigned contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2004).  There is no evidence 
of incoordination or excess fatiguability.  The Board notes 
that while the appellant ambulates with a cane, in July 1998, 
the tendon Achilles was midline and was weight bearing.  
Thus, the Board finds a higher evaluation is not warranted.  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent in regard to the 
severity of the residuals of a left distal fibula fracture.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  To the extent that any examiner that any 
examiner has indicated that the residuals of the left 
fracture have been made worse due to a nonservice-connected 
back disorder, the Board finds such to be outweighed by the 
more probative evidence establishing that the left distal 
fibula fracture is healed, that there is full painless range 
of motion of the left knee and ankle.  Such evidence is far 
more probative than the appellant's subjective lay opinion.  
In essence, the objective evidence of a healed fracture with 
painless motion is far more probative than his assertion of 
pain.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.

II.  Service connection

Factual Background

The June 1972 service entrance examination report shows that 
the spine and musculoskeletal system were normal.  The 
psychiatric examination was normal.  A November 1972 
examination report shows that the spine and musculoskeletal 
system were normal.  The psychiatric examination was normal.  
An April 1974 treatment record notes complaint of pain in the 
neck and left shoulder.  The November 1974 separation 
examination report shows the spine and musculoskeletal system 
were normal.  The psychiatric examination was normal.  

An April 1975 report of examination shows that the spine and 
musculoskeletal system were normal.  The psychiatric 
examination was normal.  On the accompanying medical history 
report, the appellant denied having or having had recurrent 
back pain, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  No brace or back 
support was noted.  He indicated he had never been treated 
for a mental condition and had never been a patient in any 
type of hospital.  

A June 1976 report of examination shows the spine and 
musculoskeletal system were normal.  The psychiatric 
examination was normal.  On the accompanying medical history, 
the appellant stated he was in excellent health.  He denied 
having or having had recurrent back pain, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  No brace or back support was noted.  He 
indicated he had never been treated for a mental condition.  
The examiner's summary noted healed fractures.  

A January 1986 record of treatment reflects complaints of 
depression since October.  The diagnosis was rule out PTSD.  

April 1986 VA treatment records note complaints of 
anxiousness and difficulty sleeping.  The examiner stated the 
appellant did not look anxious.  No evidence of psychosis was 
noted.  The examiner noted the appellant was quite vague 
about some questions he was asked regarding hallucinations 
and alcohol use.  The examiner noted that the appellant's 
history listed diagnoses to include rule out schizophrenia.  

On VA examination in April 1986, an old fracture of the left 
lower leg in 1973 was noted in service.  The appellant 
complained of pain radiating to the foot with numbness in the 
heel and big toe.  The record notes that he dragged his foot 
on occasion.  His gait was normal.  The cervical spine was 
normal.  

An August 1986 VA examination report notes the appellant's 
history of having witnessed two fellow servicemen having been 
killed during service.  Feelings of tension, anxiety, and 
depression were noted from time to time.  The assessment was 
anxiety reaction, chronic.  

In correspondence received in September 1986, the appellant 
stated that that he had a stress condition related to his 
back.  He asserted that his left leg disorder caused a back 
disorder.  

VA treatment records, dated in October 1986, note complaints 
of low back pain with numbness in legs, left greater than 
right.  The provisional diagnosis was alcoholism.  
Radiculopathy was noted.  The examiner stated that it could 
be due to an earlier incident.  The examiner noted that the 
appellant did not recall having sprained the back.  An EMG 
done on a selected group of muscles.  The impression was mild 
left S1 radiculopathy.  

On examination, the back was noted to have good range of 
motion and no tenderness.  Straight leg raising was negative.  
The impression of x-ray examination of the lumbosacral spine 
in October 1986 was very mild degenerative change at L-4.  An 
October 1986 VA examination report reflects impressions of 
alcohol dependence and possible mixed personality disorder 
with antisocial and paranoid features.  

On VA x-ray examination of the lumbosacral spine in October 
1986, the impression was very mild degenerative change at L4.  
The report notes a history of low back pain radiating to both 
legs causing weakness.

VA treatment records, dated from October 1986 to November 
1986, note a history of 14 years of drinking problems.  
Feelings of anxiety and depression, and sleep difficulty were 
noted after having lost his job.  On examination, the 
examiner noted marked depression with pronounced tendency to 
retreat from reality.  There was an indication of low self-
esteem and paranoid ideation, and the possibility of 
schizotypal personality disorder.  The assessment was 
rehabilitation for alcohol dependence, continuous alcohol 
withdrawal.  

In correspondence received in November 1986, the appellant 
stated that his psychiatrist informed him that he had, 
"neurosis (schizophrenia)."  

VA treatment records, dated from September 1987 to October 
1987, note past suicidal thinking with no attempts.  
Difficulty sleeping was noted since his girlfriend's death.  
He was alert, coherent, and relevant and seemingly free of 
any significant psychiatric symptomatology.  No delusions, 
hallucinations, suicidal or homicidal ideation was noted.  
Mental grasp was good and he was oriented in all three 
spheres.  The assessment was alcohol dependence.  

An October 1989 VA treatment record notes the appellant's 
report of mental problems since 1986.  

Social Security Administration (SSA) records show diagnoses 
of delusional disorder, persecutory type, rule out bipolar 
disorder, manic type, psychoactive substance abuse, not 
otherwise specified, and paranoid personality disorder.  In a 
December 1989 statement in association with the SSA 
disability claim, the appellant stated that a nervous 
condition began in June 1986.  He was determined to be 
disabled from 1986, with the primary diagnoses of paranoid 
schizophrenia.  

A February 1991 VA treatment record notes complaints of 
feeling depressed and unable to sleep.  He denied suicidal or 
homicidal ideation.  The diagnoses were adjustment disorder, 
depressed, and alcohol dependence.  An April 1991 VA 
treatment record notes complaints of lower back pain and pain 
in the left foot/ankle for 20 years.  The diagnosis was 
chronic low back pain /status post fracture of the left 
fibula (old).  

A July 1991 letter from the appellant's private chiropractor 
notes the appellant's reported history of having injured his 
left tibia and his low back during service.  The examiner 
opined that the leg symptoms originated from nerve irritation 
in the lumbosacral spine.  The examiner added that it 
appeared the current lumbosacral injuries are a residual from 
his 1973 back injuries.  The examiner opined that the 
appellant was unable to work due to lumbosacral problems.  He 
stated that the left leg fracture would affect the 
lumbosacral in the long term, as it gave the spine an 
unbalanced base of support.  

VA treatment records, dated in October 1991, notes the 
appellant's reported history of schizophrenia since 1974.  
The impressions were bipolar disorder, mixed, and history of 
mixed substance abuse.  

On VA examination in February 1992, the appellant stated he 
injured his back in 1973 while stationed in Japan during 
service.  He added that he suffered a concussion and was 
unconscious.  He stated that he became depressed in Japan 
after having learned that a friend had been killed.  The 
diagnoses were anxiety disorder, depressive disorder, 
personality disorder, paranoid, and history of cocaine and 
alcohol abuse.  

A February 1992 VA record notes the appellant's reported 
history of having injured his back in service.  He stated he 
was treated with traction.  The assessment was lumbosacral 
strain.  

On VA examination in May 1996, an examiner reviewed the 
claims file.  The appellant reported a history of having 
fallen while playing basketball and injuring his lower back 
and fibula, with continued joint pain since that time. The 
diagnosis was multiple joint pain.  The examiner stated that 
low back pain most likely resulting from the appellant's 
difficulty walking and was a result of most probably his leg 
injury

On VA examination in June 1996, the examiner stated that 
review of the claims file failed to demonstrate a record of 
an injury to his low back.  The examiner stated the 
following:

He presents with a very inconsistent 
physical examination and inconsistent 
pain complaints.  Residuals of his 
fracture of his left fibula include some 
loss of range [of] motion about the left 
ankle, but otherwise has good function 
of the left lower extremity.  His back 
disorder is difficult[] to evaluate as 
he does not perform [sic] range of 
motion, but nonetheless transfers to and 
from the exam table and dresses and 
undresses without difficulty.  Again 
review of his records failed to 
determine that his back condition is 
directly related to military service.  
He has a bulging disc and this is 
probably consistent with degeneration of 
the spine, rather than a service 
connected injury per say.  

The examiner opined that the appellant's left fibula 
fracture did not cause the back disorder.  The examiner 
added that his fibula fractures are generally relatively 
non-disabling and in all likelihood did not lead to his low 
back condition.  

In an October 1996 addendum to the May 1996 VA examination 
report, the examiner stated that the injury noted in service 
was based on a history provided the appellant.  He added 
that the appellant's prolonged low back pain combined with 
the injury to the fibula made walking difficult.  

In an October 1996 VA treatment record notes the appellant's 
report of having seen buddies being killed during service 
and of being 'tagged' as a schizophrenic.

In a March 1997 VA addendum, the May 1996 examiner advised 
that other opinions be obtained.  The June 1996 examiner 
stated that, as a general rule, fibular fractures did not 
cause alterations in gait pattern, as it was largely a non-
weightbearing bone.  He added that it was unlikely that the 
fibular fracture contributed to the back disorder.   

On VA examination in April 1997, the examiner stated that 
review of the claims file did not show any evidence of back 
problems during service at the time of the injury to the 
tibia and fibula.  The diagnosis was remote fracture of the 
fibula with normal examination.  The examiner stated that it 
was distinctly unusual for a healed fibula fracture to cause 
any discrepancies in leg length or any problems with gait, 
as it is a non-weight bearing bone of the lower leg.  

On VA examination in April 1997, the examiner reviewed the 
claims file.  Past medical history was noted to include 
schizophrenia and low back pain.  The examiner stated that 
there was no evidence of the appellant's back having been 
injured.  He added that the examination was inconstant.  He 
noted that the appellant complained of shoulder pain and 
joint pain.  He stated that appellant was difficult to 
evaluate as he stated that he could not perform during the 
examination, secondary to pain.  The examiner noted that the 
appellant transferred to and from the examination table 
without difficulties.  He stated that he doubted that the 
appellant's current problems were related to his injury 
while playing basketball during service.  

On VA examination in October 1998, the examiner reviewed the 
claims file.  The examiner stated that the examination was 
incomplete because of the appellant's refusal to cooperate.  
The examiner stated that the prominent diagnosis was 
schizophrenia, paranoid type.  

At the September 2002 hearing, the appellant testified that 
he injured his back at the same time he injured his left leg 
during service.  Transcript at 3 (2002).  He stated that he 
was treated for his back while hospitalized for his left leg.  
Id.  He added that after that, he began having problems, to 
include with bending and lifting.  Id.  He stated that he had 
pain and swelling about the left fibula, which caused pain in 
his back.  Id. at 4.  The appellant's representative stated 
that there was a relationship between the service-connected 
left fibula and the appellant's back condition.  Id. at 14.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
arthritis or psychosis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 
3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Next, the Board notes that in the March 1986 claim for 
service connection, the appellant noted a, "stress condition 
- 1973" and a broken left leg in November 1973.  In 
September 1986, the appellant stated that the stress 
condition referred to his back.  

Back Disorder

In this case, the appellant asserts that a low back disorder 
is related to service or the service-connected residuals of a 
left fibula fracture.  In regard to direct service 
connection, the Board notes that service medical records are 
negative for complaints, findings, or treatment of a back 
disorder.  While the appellant contends that he injured his 
back at the same time he injured the left fibula in June 
1973, and was treated for the back at the same time, service 
medical records are silent as to any back complaints or 
treatment in regard to the back.  Similarly, the appellant 
denied pertinent complaints during service.  The initial 
diagnosis of a back disorder was in the 1986.  The Board 
notes that in October 1986 denied having sprained his back.  
The June 1996 VA examiner stated that a bulging disc was 
consistent with degeneration of the spine rather than the 
service-connected left leg disability and that in all 
likelihood did not lead to the low back condition.  

The Board notes that another examiner in April 1997 noted 
that the examination was inconsistent.  That examiner noted 
that he appellant stated he could not perform during the 
examination secondary to pain, but transferred to and from 
the examination table without difficulty.  That examiner 
specifically stated that he doubted that the low back 
disorder was related to service or an in-service injury.  The 
competent evidence shows that a back disorder, to include 
degenerative osteoarthritis is not related to service.  
Service medical records are negative for a back injury or any 
chronic back disorder and arthritis was not shown within the 
initial post-service year.  

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to relating any back disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  

In regard to secondary service connection, the Board notes a 
conflict in the evidence.  The July 1991 private doctor 
related lumbosacral injuries to residuals of a 1973 back 
injury.  The Board notes that service medical records show no 
in-service back injury in 1973 or at any other time during 
service.  Thus, the July 1991 opinion is of little probative 
value as it is based on an unsubstantiated history provided 
by the appellant.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The May 1996 VA examiner stated that 
low back pain most likely resulted from difficulty walking as 
a result of the left leg injury.  The Board finds more 
probative, however, the June 1996 VA examiner's opinion to 
the effect that it was unlikely that the fibular fracture 
caused gait patterns or contributed to a back disorder.  That 
examiner noted that fibula fractures were generally 
nondisabling, and did and not cause alterations in gait 
pattern, as it was a nonweightbearing bone.  The Board notes 
that the May 1996 examiner, in response to a request for a 
rationale of his opinion in light of the conflict, merely 
stated that his opinion was "still the same," without 
elaboration.  The Board notes that he suggested another 
opinion be obtained.  

The April 1997 VA examiner specifically noted that the fibula 
fracture was healed, and stated that it would be unusual for 
a healed fibula fracture to cause any discrepancies in leg 
length or any problems with gait because it was a 
nonweightbearing bone of the lower leg.  The Board notes that 
another examiner in April 1997 noted that the examination was 
inconsistent, in that the appellant stated he could not 
perform during the examination secondary to pain, but 
transferred to and from the examination table without 
difficulty.  That examiner specifically doubted that the low 
back disorder was related to service or an in-service injury.  

The appellant is competent to report his symptoms.  The Board 
finds more probative and reliable the contemporaneous service 
medical records silent for any back complaints or treatment, 
as well as the November 1974 separation examination report 
showing the spine and musculoskeletal system were normal.  
Furthermore, examination reports, dated in April 1975 and 
June 1976 show the spine and musculoskeletal system were 
normal and he specifically denied having or having had 
recurrent back pain and arthritis was not show within the 
initial post-service year, and the competent, probative 
opinions, supported by complete rationales, are more 
persuasive.  

The Board also finds that no degree of back disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The May 1996 opinion and the 
follow-up "still the same opinion" are lacking in adequate 
reasoning.  The examiner fails to establish that the 
appellant did, in fact, have a disturbance in gait.  In fact, 
the Board believes that this examiner further established his 
own inadequacy by suggesting that another opinion be 
obtained.  Although his statements are positive evidence, 
such is far less probative than the reasoned opinions in the 
file.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Acquired Psychiatric Disorder, to include Schizophrenia

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the appellant 
asserts that an acquired psychiatric disorder, to include 
schizophrenia, is a result of service.  Service medical 
records are negative for findings or complaints of a 
psychiatric disorder.  At separation in November 1974, 
psychiatric examination was normal.  In April 1975 and June 
1976, psychiatric examination was normal and the appellant 
stated he had not been treated for a mental condition.  

Post-service records, initially show complaints of 
anxiousness and sleep difficulty in 1986.  In October 1986, 
the impressions were alcohol dependence, possible personality 
disorder, marked depression, and schizotypal personality 
disorder.  There is, however, no competent evidence relating 
any acquired psychiatric disorder, to include schizophrenia, 
to service.  The appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence that 
a psychiatric disorder is related to service.  Espiritu, 
supra.  The Board notes the appellant's contentions that he 
witnessed a murder during service, to include notation of 
such in a December 2001 VA treatment record.  Regardless, 
there is no nexus between an acquired psychiatric disorder, 
to include schizophrenia and service.  The Board notes that 
the SSA determined him to be disabled due to schizophrenia 
from 1986.  In addition, depression and anxiety were related 
to a job loss in October 1986.  Sleep difficulty was related 
to the death of his girlfriend in 1997, not service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning of 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2003).  
Consequently, service connection for a personality disorder 
must be denied.  Beno v. Principi, 3 Vet. App. 434 (1992).

III.  TDIU

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  The only 
disability subject to compensation is residuals of a fracture 
of the left fibula, rated as 10 percent disabling.  
Therefore, the appellant does not meet the minimum 
jurisdictional threshold (a single disability rated as 60 
percent disabling or two or more disabilities with at least 
one of the disabilities rated as 40 percent disabling and a 
combined rating of 70 percent or more) for the award of TDIU.  
Accordingly, neither the AOJ nor the Board may grant the 
benefit sought without referral to the Director, Compensation 
and Pension service, for extraschedular consideration.  This 
case, however, does not warrant referral for consideration of 
an extraschedular TDIU.  

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  His 
private examiner opined that disability related his 
unemployability to a non-service connected back disorder.  
SSA records show he is unemployable to nonservice-connected 
schizophrenia.  He has presented no evidence of frequent 
periods of hospitalization due to such disability.  38 C.F.R. 
§ 3.321.  He has presented no evidence of marked interference 
with employability due to such disability.  Thus, a referral 
is not warranted.

The Board is fully aware that the appellant has many other 
medical problems.  The Board, however, may not consider the 
extent of such nonservice-connected impairment in determining 
whether a TDIU should be granted.  38 C.F.R. § 4.14.  The 
Board notes that SSA records reflect that he is unable to 
work due to schizophrenia.  

At this time, the evidence supporting the benefit is limited 
to the appellant's own assertions.  The more probative 
evidence, however, consists of the facts that the appellant 
does not meet the basic criteria for the benefit sought.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  

To the extent that the appellant raises constitutional 
issues, to include in correspondence received in Mary 1997, 
the United States Supreme Court has held that constitutional 
questions are not within the Board's jurisdiction.  Johnson 
v. Robison, 415 U.S. 361.


ORDER

An increased rating for residuals of a fracture of the left 
fibula is denied.  

Service connection for a back disability is denied.  

Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied.  

A total rating for compensation on the basis of individual 
unemployability is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


